t c memo united_states tax_court umit tarakci petitioner v commissioner of internal revenue respondent docket no filed date roger eb lageschulte for petitioner roy wulf for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure an addition_to_tax under sec_6651 in the amount of dollar_figure and an ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - accuracy-related_penalty under sec_6662 in the amount of dollar_figure after concessions the issues for decision are whether petitioner’s leasing activity was a trade_or_business whether petitioner’s losses constitute nondeductible passive losses under sec_469 whether petitioner substantiated deductions claimed on his schedule c profit or loss from business whether petitioner is liable for an addition_to_tax for failing to timely file his federal_income_tax return and whether petitioner is liable for the accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner is a cash_method taxpayer who resided in fall city washington at the time he filed his petition petitioner is a scientist with an m s degree in solid state devices and a ph d degree in ultrasonic and semiconductor device all subsequent references to monetary amounts are rounded to the nearest dollar ‘the notice_of_deficiency contains adjustments to petitioner’s itemized_deductions and statutory exemption allowance for the year in issue these are computational adjustments which will be resolved by the outcome of the issues to be decided and we do not separately address them issues petitioner has worked for various companies dealing with the applications of ultrasound a highly specialized and technical subject matter in june of petitioner’s employment with acuson an ultrasound company located in california ended after years_of_service in august of petitioner commenced employment with siemens ultrasound located in washington state petitioner moved to washington at that time but returned to california on the weekends throughout the remainder of at the time of trial petitioner remained employed with siemens ultrasound in petitioner formed a sole_proprietorship cilena industries cilena under the laws of the state of california for the purpose of manufacturing special semiconductor devices and materials and conducting research in the semiconductor industry petitioner originally intended to use cilena as the main business_entity from which to conduct research_and_development however petitioner abandoned this intention shortly after formation and instead engaged cilena in other business activities cilena’s activities for the period to included providing consulting services leasing specialized equipment for use in the semiconductor industry and the equipment leased by cilena included a fixed location clean room facility air-conditioning and exhaust and other ancillary systems pattern generation equipment photomask measurement and photomask defect detection systems wet continued q4e- the construction and operation of a portable clean room facility cilena maintained a business checking account and petitioner consistently disclosed the existence of cilena on his schedule c petitioner never reported any income attributable to the equipment_leasing activity in october of petitioner and raymond cotter mr cotter entered into an oral agreement to commence business as equal partners in aeternum a general_partnership formed under the laws of the state of california on date petitioner and mr cotter reduced the partnership_agreement to writing and specified that aeternum had been in existence since date the purpose of aeternum was to engage in the general business of electronic device research_and_development computerized design applied research manufacturing and consulting and any other business agreed on by the majority of partners in writing petitioner and mr cotter were required to contribute services to aeternum but were not required to contribute any initial capital the partnership_agreement continued processing equipment microscopes and measurement systems a sputter deposition system photolithography equipment and miscellaneous items the portable clean room was a relatively small mobile structure containing equipment designed to conduct research in the semiconductor field the temperature inside the structure was precisely controlled and clean-room filtered air was circulated - - provided that all equipment was leased from cilena except for four items which were owned by petitioner and mr cotter in proportion to their shares in the partnership aeternum originally operated out of the facilities petitioner had leased for cilena however aeternum’s operations soon required a larger facility and a separate facilities lease was entered into with a third party in may of petitioner and mr cotter shared in the maintenance of aeternum’s financial books but no partnership returns were filed while aeternum was in existence on date cilena and aeternum signed an equipment_leasing agreement the agreement was applicable to all rental transactions between cilena and aeternum during the period commencing on date and concluding on date petitioner petitioner’s brother andrew west dr west and petitioner’s cousin bahadir icel mr icel signed the lease on behalf of cilena petitioner and mr cotter signed the lease agreement on behalf of aeternum the monthly amount charged under the equipment lease was to be computed by multiplying the rental value of the equipment by a percentage which was equal to one-twelfth of the highest prevailing u s annual prime interest rate plus one-twelfth percent the lease a bankruptcy settlement agreement designated mr cotter as the tax_matters_partner and reguired him to file federal and state_income_tax returns for aeternum but it was unclear at the time of trial whether mr cotter had actually filed the returns -- - agreement acknowledged that the rental price was less than prevailing market rentals for the same or similar equipment in consideration of this factor aeternum was required at its sole expense to store any nonrental equipment owned by cilena ina safe and suitable manner for the remainder of the equipment lease the lease agreement did not require cilena to operate maintain or render any services with respect to the rental equipment the lease agreement provided that aeternum owed cilena for past due expenses in the amount of dollar_figure for rent and dollar_figure for other expenses and that such debts had to be repaid before petitioner and mr cotter could withdraw any profits from aeternum aeternum was the sole lessee of the equipment and never paid any of the rent due to cilena under the equipment_leasing agreement for the period through april of aeternum served between and customers and incurred losses of approximately dollar_figure neither petitioner nor mr cotter reported his share of this loss by early aeternum was approximately dollar_figure delinquent on the rental payments due under the facilities lease with the third party no business was conducted by aeternum after april of and at that time the facilities lease still had years remaining and approximately dollar_figure in future rental payments - on date petitioner filed for bankruptcy in order to avoid paying the rent due under the facilities lease a bankruptcy trustee was appointed for petitioner on date mr cotter filed a lawsuit against petitioner dr west and mr icel in the united_states bankruptcy court for the northern district of california seeking the dissolution of aeternum an accounting and damages in excess of dollar_figure million petitioner employed various attorneys in connection with his bankruptcy and the defense of mr cotter’s lawsuit contemporaneous with the lawsuit being filed petitioner removed the rental equipment from the facilities leased by aeternum and stored some of the equipment in a storage space rented in dr west’s name an attorney representing petitioner in aeternum’s affairs made the following reference for date in an invoice to petitioner telephone conf with petitioner re representing dr west in action against landlord re equipment sold to dr west by petitioner a different attorney representing petitioner in his bankruptcy and aeternum affairs made the following reference for date in an invoice to petitioner conference with dr west’s attorney re his comments and changes pursuant to list of equipment for items sold --- - on date petitioner and mr cotter entered into a mutual settlement and release agreement settlement agreement under applicable laws of the state of california in the settlement agreement petitioner made the following representation with respect to the equipment that was leased under the contract between cilena and aeternum petitioner represents and warrants that he does not own the leased equipment and that he assigned such leased equipment to dr west as such to the best of petitioner’s knowledge dr west is the true owner of the leased equipment the leased equipment was defined under the settlement agreement to be the equipment used by aeternum subject_to the lease by and between aeternum and dr west as assignee of cilena industries the settlement agreement resolved the litigation that mr cotter had commenced resulted in the dismissal of petitioner’s bankruptcy proceedings and dissolved aeternum numerous assets to the extent they were owned by the partnership were ordered to be transferred to mr cotter additionally other equipment which was originally leased to aeternum by cilena was ordered transferred to mr cotter mr cotter was required to execute and deliver to petitioner a form ucc-1 financing statement ’ pursuant to california law securing the rental equipment for an ‘the form ucc-1 financing statement is used to provide public notice of a security_agreement see cal com code secs west --- - indemnity obligation that mr cotter owed petitioner under the settlement agreement the rent owed to cilena under the equipment lease was not mentioned in the settlement agreement on date petitioner filed his form_1040 u s individual_income_tax_return petitioner reported adjusted_gross_income of dollar_figure dollar_figure wage income dollar_figure dividend income dollar_figure business loss dollar_figure capital_loss on his schedule c petitioner reported dollar_figure in gross_receipts for consulting services rendered by cilena the amount earned for the consulting services was unrelated to cilena’s equipment_leasing activity the following business_expenses were reported on petitioner’s schedule c item amount legal and professional ‘dollar_figure depreciation big_number equipment storage big_number equipment transportation travel big_number security antitheft big_number car and truck business telephone office meals advertising professional publication sec_108 repairs and maintenance total dollar_figure ‘petitioner concedes that dollar_figure of the legal and professional fees concerned litigation with his former employer acuson and argues that it should have been reported on his schedule a itemized_deductions rather than schedule c petitioner concedes that dollar_figure in equipment transportation_expenses was not paid until a subsequent year accordingly the equipment transportation expense at issue is dollar_figure -- - ’petitioner concedes that some of the meal expenses were not related to cilena and further that the meal expenses attributable to cilena must be reduced accordingly the meal expenses at issue are dollar_figure on date respondent issued a notice_of_deficiency for the year disallowing petitioner’s entire business loss petitioner timely filed a petition to this court seeking a redetermination in his amended answer to the petition respondent asserted that petitioner’s business loss was subject_to the passive_activity_loss limitations of sec_469 opinion i trade_or_business of leasing equipment the notice_of_deficiency disallowed petitioner’s deductions for a variety of reasons one of which was that petitioner did not establish that he was in the trade_or_business of leasing equipment respondent did not make this argument in his original brief and only alluded to it in his reply brief based on the evidence in the record we hold that petitioner engaged in the trade_or_business of leasing equipment with the primary purpose of making a profit see 480_us_23 4_f3d_709 9th cir affg tcmemo_1991_212 warden v commissioner tcmemo_1995_176 affd without published respondent has not challenged whether the provision of consulting services and operation of a portable clean room were trade_or_business activities of petitioner opinion 111_f3d_139 9th cir while the activity was ultimately not profitable petitioner’s original intention of using the equipment for his own business his noncollection of rent to promote his interest in aeternum his intelligence with respect to the semiconductor industry and the equipment being leased and the absence of elements of personal pleasure or recreation all indicate that petitioner’s primary purpose was generating a profit il sec_469 respondent’s primary argument is that any loss incurred by petitioner was incurred in a leasing activity and therefore should be disallowed pursuant to the passive_activity_loss limitations of sec_469 because respondent first asserted the passive loss argument in his amended answer respondent bears the burden_of_proof on this issue see rule a 112_tc_183 a active or passive loss pursuant to sec_469 a passive_activity_loss is generally not allowed as a deduction for the year in which it is sustained a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year see sec_469 passive activities are those activities which involve the conduct_of_a_trade_or_business in -- which the taxpayer does not materially participate see sec_469 rental activities are presumptively passive without regard to whether the taxpayer materially participates in the activity see sec_469 both parties agree that petitioner’s equipment_leasing activity is a rental_activity and that the income therefrom is passive in nature unless petitioner gualifies under one of the six exceptions listed in the regulations see welch v commissioner tcmemo_1998_310 sec_1_469-1t a through f temporary income_tax regs fed reg date b incidental exception an activity involving the use of tangible_property is not considered a rental_activity if the rental of such property is treated as incidental to a nonrental activity of the taxpayer for the taxable_year sec_1_469-1t d temporary income_tax regs supra pincite sec_1_469-1t vi c temporary income_tax regs fed reg date provides in pertinent part c property used in a trade_or_business the rental of property during a taxable_year shall be treated as incidental to a trade_or_business activity within the meaning of paragraph e of this section if and only if-- the taxpayer owns an interest in such trade_or_business activity during the taxable_year the property was predominantly_used in such trade_or_business activity during the taxable_year or during at least two of the five taxable years that immediately precede the taxable_year and the gross rental income from such property for the taxable_year is less than two percent of the lesser of-- the unadjusted_basis of such property and i1 the fair_market_value of such property respondent’s sole argument is that the incidental exception does not apply because the equipment_leasing activity was not incidental to any other activity of cilena petitioner contends that the trade_or_business activities of aeternum are trade_or_business activities of petitioner for purposes of this exception a trade_or_business activity for purposes of the incidental exception is defined as an activity other than a rental_activity or an activity incidental to the activity of holding property for investment that involves the conduct_of_a_trade_or_business within the meaning of sec_162 is conducted in anticipation of the commencement of a trade_or_business or involves research or experimental expenditures that are deductible under sec_174 sec_1_469-4 sec_1_469-1t vi c temporary income_tax regs fed reg date references paragraph e for the definition of trade_or_business activity paragraph e references sec_1 469-l1 e income_tax regs which further continued income_tax regs the evidence in the record establishes that aeternum a general_partnership engaged in the manufacturing of semi-conductor devices was a trade_or_business the first issue is whether the trade_or_business activities of aeternum a general_partnership can be classified as the trade_or_business activities of petitioner for purposes of the incidental exception the regulations reguire that the taxpayer own an interest in such trade_or_business activity not that the taxpayer be the sole owner of the trade_or_business sec_1_469-1t vi c temporary income_tax regs fed reg date sec_1_469-4 income_tax regs provides that a taxpayer’s activities include those conducted through a partnership for purposes of grouping a taxpayer’s trade_or_business activities with rental activities additionally petitioner was actively involved in affairs of the general_partnership and substantially contributed both time and effort to the success of aeternum based on the regulations and the facts before us we hold that the trade_or_business activities of petitioner for include the trade_or_business activities of aeternum for purposes of the incidental exception cf 55_tc_429 interpreting his trade_or_business under sec_1221 to continued references sec_1_469-4 income_tax regs -- - mean the trade_or_business of the partnership to gain entitlement to the incidental exception petitioner must pass a three-part test the first part requires petitioner to own an interest in aeternum during petitioner was a 50-percent owner of aeternum from october of until the partnership was effectively dissolved in august of the second part requires a finding that the equipment was predominantly_used by aeternum during or during at least two of the previou sec_5 taxable years the evidence shows that aeternum relied on cilena’s equipment to manufacture products for the period through april of and that an integral part of the partnership business requires that petitioner’s gross rental income leasing activity be less than percent of the unadjusted_basis of the equipment and the fair the equipment petitioner reported zero gross the equipment was the final part from the equipment lesser_of the market_value of rental income from the equipment for as well as for the previous taxable years during which the equipment lease was in effect the evidence in the record reflects that the equipment had an unadjusted_basis and fair_market_value above zero respondent who carries the burden_of_proof as to this issue has failed to present evidence that petitioner received gross rental income and has also failed to establish the unadjusted_basis or fair_market_value of the equipment we hold that the incidental exception set forth in -- - the regulations under sec_469 applies to petitioner the passive loss limitations of sec_469 still apply to petitioner unless the material_participation standard is met see sec_469 welch v commissioner supra a taxpayer is treated as materially participating in an activity only if the taxpayer 1s involved in the activity on a basis which is regular continuous and substantial see sec_469 petitioner conducted the equipment_leasing activity through his sole_proprietorship and personally purchased equipment used materials to construct equipment for use in the operations of the partnership maintained business_expense records and conducted transactions relating to the leasing activity based on all the facts and circumstances we hold that petitioner was involved in the leasing activity on a basis that was regular continuous and substantial see sec_1_469-5t temporary income_tax regs fed reg date tilt entitlement and substantiation of claimed deductions deductions are a matter of legislative grace and the taxpayer bears the burden of proving the entitlement to any deduction claimed see 503_us_79 292_us_435 ' taxpayers must substantiate any deductions sec_7491 as effective for court proceedings arising in connection with examinations after date shifts the continued claimed see 65_tc_87 affd per curiam 540_f2d_821 5th cir taxpayers are required to maintain records sufficient to enable the commissioner to determine the taxpayer’s correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs sec_162 allows a deduction for all ordinary and necessary expenses_incurred during the taxable_year in carrying_on_a_trade_or_business to be necessary an expense must be appropriate and helpful to the taxpayer’s business 290_us_111 to be ordinary the transaction which gives rise to the expense must be of common or frequent occurrence in the type of business involved 308_us_488 the schedule c deductions in issue fall into eight categories legal and professional fees depreciation travel and meals equipment transportation and storage office telephone security and advertising 1’ continued burden_of_proof to the commissioner subject_to certain limitations where a taxpayer introduces credible_evidence with respect to factual issues relevant to ascertaining the taxpayer’s liability for tax see internal_revenue_service restructuring and reform act of publaw_105_206 sec stat respondent contends that the examination commenced before date and petitioner has not argued that sec_7491 is applicable to him -- - a legal and professional fees petitioner claimed a deduction of dollar_figure ' for legal and professional expenses the amounts in issue relate to expenses associated with petitioner’s personal bankruptcy proceeding and with defending against the lawsuit filed by mr cotter petitioner argues that such expenses are deductible because they are related to his trade_or_business interests respondent argues that such expenses are not ordinary and necessary and that petitioner has failed to provide a basis for allocating the costs between business and personal expenses sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the year in carrying_on_a_trade_or_business sec_262 disallows a deduction for personal expenses to decide whether an expense is deductible as a trade_or_business expense as opposed to a nondeductible personal_expense we look to the origin and character of the expense see 397_us_572 372_us_39 american petitioner concedes that dollar_figure of this amount was incorrectly reported on his schedule c but contends that it may be deductible on schedule a as a miscellaneous itemized_deduction petitioner failed to provide computations or other evidence to support this contention t he origin and character of the claim with respect to which an expense was incurred rather than its potential consequences upon the fortunes of the taxpayer is the controlling basic test of whether the expense was ‘business’ or continued stores co subs v commissioner 114_tc_458 legal expenses are deductible if the claim arises in connection with the taxpayer’s profit-seeking activities see united_states v gilmore supra pincite in the present case if petitioner’s personal bankruptcy is proximately related to his trade_or_business then the legal expenses associated with the bankruptcy are deductible see 276_us_145 68_tc_294 ainsworth v commissioner tcmemo_1987_398 cox v commissioner tcmemo_1981_552 in april of petitioner filed for bankruptcy in order to avoid paying the rent aeternum owed under the facilities lease petitioner argues that his bankruptcy resulted from the liabilities of aeternum and thus the expenses originated from the business affairs of aeternum and are deductible under sec_162 the origin of the claim in this case was petitioner’s share of the liability for the debt owed by aeternum a business in which petitioner had a 50-percent interest aeternum’s failure to pay rent forced petitioner into seeking bankruptcy protection the legal expenses_incurred by petitioner were related to the business activities of aeternum and are deductible see sec_162 see also scofield v commissioner tcmemo_1997_547 continued ‘personal’ 372_us_39 - - two days after petitioner filed for bankruptcy mr cotter filed a lawsuit in the united_states bankruptcy court against petitioner based on multiple causes of action relating to the equipment_leasing activity of cilena and the partnership affairs of aeternum as a result petitioner was forced to defend against such causes of action in order to protect his interests in aeternum and cilena a lawsuit ordinarily and as a general thing at least necessarily requires the employment of counsel and payment of his charges kornhauser v united_states supra pincite petitioner incurred legal expenses as a result of mr cotter’s lawsuit which arose directly out of the business affairs of cilena and aeternum these expenses are deductible under sec_162 having established that petitioner is entitled to the legal expenses_incurred in his bankruptcy and the defense of mr cotter’s lawsuit we must decide whether petitioner has sufficiently substantiated the claimed deduction the legal expenses in issue consist of payment to dr west in the amount of dollar_figure for anticipated legal and travel_expenses payment to george bozzo in the amount of dollar_figure relating to the business affairs of cilena and aeternum payment to sunnyvale bar association in the amount of dollar_figure for referral to a bankruptcy attorney payment to larry hughes in the amount of dollar_figure for legal work relating to petitioner’s --- - bankruptcy payment to berliner cohen in the amount of dollar_figure for legal work relating to petitioner’s bankruptcy and partnership dispute and payment to murray murray in the amount of dollar_figure for bankruptcy trustee services petitioner presented copies of checks invoices and his own testimony as support for the claimed deductions however petitioner failed to establish that the payment to dr west was for actual legal expenses that petitioner incurred accordingly we hold that petitioner is entitled to a deduction of dollar_figure dollar_figure claimed deduction minus dollar_figure concession minus dollar_figure payment to dr west b depreciation petitioner claimed a deduction of dollar_figure for depreciation sec_167 allows as a depreciation deduction a reasonable allowance for the exhaustion and wear_and_tear of property used in a taxpayer’s trade_or_business respondent argues that dr west owned the rental equipment that depreciation is being claimed on and that petitioner’s depreciation schedule is unreliable because petitioner failed to link the expenditures_for the equipment with the depreciation schedule and equipment identified in the equipment lease petitioner argues that he owned the equipment for the entire taxable_year and that he has depreciated such equipment in a consistent and accurate manner -- - legal ownership is not a prereguisite to the right to a depreciation deduction but rather depreciation is predicated on an investment in the property see 308_us_252 blake v commissioner t1t c the evidence in the record reflects that petitioner divested himself of ownership and an investment in the rental equipment during the year in issue respondent’s contention that dr west was the legal owner of the rental equipment during is supported by the evidence an attorney representing petitioner in aeternum’s affairs made the following reference for date in an invoice sent to petitioner telephone conf with petitioner re representing dr west in action against landlord re equipment sold to dr west by petitioner in an separate invoice a different attorney representing petitioner in his bankruptcy and aeternum affairs made the following reference for the date of date conference with dr west’s attorney re his comments and changes pursuant to list of equipment for items sold petitioner also made the following representation in the settlement agreement with respect to the equipment that cilena rented to aeternum under the equipment lease petitioner represents and warrants that he does not own the leased equipment and that he assigned such leased equipment to dr west as such to the best of petitioner’s knowledge dr - - west is the true owner of the leased equipment petitioner testified that he delivered his business records checkbooks and all his assets to the bankruptcy trustee after he filed for bankruptcy if petitioner transferred all his assets to the bankruptcy trustee then petitioner could not have been able to sell or transfer the equipment to dr west after the filing of bankruptcy petitioner’s own testimony and the documentary representations concerning ownership of the rental equipment all point to dr west being the owner of the property prior to petitioner’s filing for bankruptcy additional facts such as the settlement agreement identifying dr west as the lessor of the rental equipment as an assignee of cilena petitioner testifying that he assigned the rental equipment to dr west a storage space facility being rented in dr west’s name and mr cotter’s testimony that he thought dr west owned the property further support respondent’s position petitioner testified that his representation in the settlement agreement that dr west was the true owner of the rental equipment was the culmination of a plan on the part of petitioner dr west and mr cotter to avoid the sale of the rental equipment by petitioner’s bankruptcy trustee and that petitioner is still the true owner of the equipment we do not accept petitioner’s self-serving uncorroborated testimony on this issue see 87_tc_74 -- - petitioner testified that he borrowed money from dr west to support the formation and business affairs of cilena petitioner also presented documentary_evidence and credible testimony with respect to his purchases of the rental equipment however petitioner’s continuous insistence that he still owns the rental equipment is inconsistent with the evidence in the record ’ petitioner has failed to present sufficient evidence to prove the period of time he owned the rental equipment in petitioner presented a depreciation schedule a schedule of expenditures related to the equipment the equipment lease and his tax_return as support for his depreciation deduction but he did not adequately link the documents to provide a coherent basis upon which to determine an appropriate deductible amount petitioner did not provide evidence establishing that any of the depreciation claimed was related to the portable clean room accordingly we hold that petitioner has not provided sufficient evidence for us to estimate the amount of depreciation as a 3petitioner contends that he is still the legal owner because mr cotter never fulfilled the conditions prescribed by the form ucc-1 financing statement petitioner represented in the settlement agreement that he was no longer the owner of the rental equipment the form ucc-1 financing statement was required as security for mr cotter’s indemnity obligation to petitioner for aeternum liabilities assumed by mr cotter the form ucc-1 financing statement evidences only a security_interest not an ownership_interest and petitioner has not established that mr cotter failed to fulfill his obligations under the settlement agreement see cal com code sec west see also 86_tc_848 affd 841_f2d_264 9th cir - - result petitioner has failed to establish entitlement toa depreciation deduction see 39_f2d_540 2d cir 85_tc_731 cc travel and meals petitioner claimed deductions for business-related travel business meals and automobile expenses sec_274 allows a deduction for travel_expenses if the taxpayer satisfies strict substantiation requirements through either adequate_records or the taxpayer's own detailed statement that is corroborated by sufficient evidence the substantiation requirements of sec_274 also apply to listed_property which includes any passenger_automobile sec_274 280f d a i at a minimum the taxpayer must establish the amount of the expense the time and place the expense was incurred the business_purpose of the expense and the business relationship to the taxpayer of any persons entertained or using the property see sec_274 petitioner claimed a deduction of dollar_figure for car and truck expenses petitioner points to his schedule c and form mthe rule under 39_f2d_540 2d cir is not applicable to deductions subject_to the substantiation requirements of sec_274 see 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date - - depreciation and amortization as documentary_evidence to substantiate the claimed deduction sec_1 5t c c temporary income_tax regs fed reg date requires that the date of each business use of an automobile must be stated in order to gain entitlement to a deduction while petitioner has identified the business use mileage he has failed to describe the automobile used provide the dates of use and identify the business_purpose involved petitioner has failed to establish entitlement to this deduction petitioner claimed a deduction of dollar_figure for travel_expenses related to flying between seattle and san francisco from august of throughout the end of that year as support for these expenses petitioner presented copies of travel tickets various receipts and cilena’s expense account records in arguing that the costs were personal in nature respondent points to the facts that petitioner stayed with his mother lived in san francisco his whole life prior to moving to washington and implied he visited friends on these trips petitioner argues that the trips were necessary in order to attend bankruptcy meetings meet with attorneys arrange for the moving and storage of equipment and recover business records no evidence was presented establishing the extent and specific nature of the business conducted on each trip the evidence in the record reflects that petitioner was no longer the owner of -- p7 - the rental equipment at the time the trips occurred additionally petitioner has not argued that the trips were related to the consulting services or portable clean room accordingly we hold that petitioner has failed to prove entitlement to this deduction petitioner claimed a deduction of dollar_figure for business meals however petitioner concedes that he is entitled only to a deduction of dollar_figure relating to one business lunch the only evidence presented by petitioner is a reference in the expense account records of cilena to a technician lunch petitioner’s failure to present more evidence as to the business aspect of this lunch precludes entitlement to the deduction d equipment transportation and storage petitioner claimed deductions of dollar_figure in equipment storage expenses and dollar_figure' in equipment transportation costs the storage and equipment transportation_expenses are deductible if they are ordinary and necessary in carrying on petitioner’s trade_or_business activities see sec_162 petitioner has failed ‘petitioner testified that other deducted meals were not related to his business activities and contended that such meals would properly be deductible on schedule a itemized_deductions as job search expenses petitioner failed to provide any computations or other evidence to support this contention ‘petitioner concedes that dollar_figure in equipment transportation_expenses was not paid until a subsequent year accordingly the equipment transportation expense at issue is dollar_figure - - to establish the periods of ownership with respect to the rental equipment petitioner does not argue that the transportation and storage expenses were related to the consulting services or portable clean room accordingly petitioner is not entitled to deduct the equipment transportation and storage expenses be office petitioner claimed deductions of dollar_figure for professional publications and dollar_figure for copying printing and postage expenses as support for the professional publications deduction petitioner submitted the business_expense account records of cilena for showing the dollar_figure in publication expenses and testified as to the nature of the publications we hold that these expenses are properly deductible as ordinary and necessary expenses petitioner testified that the other office expenses related to the general activities of cilena and the dissolution of aeternum petitioner presented the expense account records of cilena to support the amounts claimed based on the evidence in the record petitioner has established entitlement to the deduction of dollar_figure for the other office expenses f telephone petitioner claimed a deduction of dollar_figure for business telephone expenses including the use of a cellular phone respondent does not challenge the amount or that petitioner made - - the payments respondent does challenge the nature of the telephone calls petitioner presented regular telephone records from april may and june of bearing notations of the calls which were business in nature petitioner presented cellular phone records from july to december of indicating the time amount and place of the calls cellular phones are classified as listed_property under sec_280f a v and such expenses must be substantiated by adequate_records or sufficient evidence which corroborate the taxpayer's own testimony including the amount of the expenditure or use based on the appropriate measure the time and place of the expenditure or use and the business_purpose of the expenditure or use see sec_274 petitioner testified that the business_purpose of the calls related to legal matters and the affairs of cilena as well as the dissolution of aeternum we hold that petitioner has established entitlement to a deduction for the regular telephone and cellular phone expenses_incurred g security petitioner claimed a deduction of dollar_figure for security antitheft services related to the protection of the rental equipment private security payments to protect property which is subject_to potential loss or destruction arising from the operation of a business are deductible expenses under sec_162 a see 18_bta_232 -- - petitioner’s failure to prove the period of ownership with respect to the equipment precludes entitlement to any deduction for the security antitheft costs petitioner also claimed a repair and maintenance deduction of dollar_figure for lock services incurred in early april of petitioner testified that a lock at the aeternum facilities was damaged and that he replaced the lock to protect his own investment not to protect an aeternum investment petitioner’s claimed deduction is for an expense related solely to property which he has not established ownership of accordingly petitioner is not entitled to this deduction h advertising petitioner claimed a deduction of dollar_figure for advertising expenses related to the sale of equipment owned by cilena advertising expenses are allowed as a deduction under sec_162 if the taxpayer can show a sufficient connection between the expenditure and the taxpayer's business see rjr nabisco inc v commissioner tcmemo_1998_252 sec_1 162-l1 a income_tax regs to substantiate the advertising deduction petitioner testified that the expense was related to the selling of equipment and provided respondent with a copy of a cilena check for dollar_figure payable to san jose mercury news dated date petitioner also referenced the payment in his itemized --- - expense account report for cilena petitioner has not established that he was the owner of the rental equipment on this date further petitioner has not argued that the advertising expense was related to the consulting services or portable clean room therefore petitioner has not proven entitlement to the claimed deduction iv addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a required return on or before the specified filing_date the addition_to_tax i sec_5 percent of the amount_required_to_be_shown_as_tax on the return and an additional percent is imposed for each additional month or fraction thereof during which the failure continues but not to exceed percent in the aggregate see sec_6651 this addition_to_tax may be avoided only if petitioner can show that his failure_to_file was due to reasonable_cause and not willful neglect see rule a 469_us_241 ’ petitioner filed his tax_return on date petitioner argues that the bankruptcy proceedings required him to provide documents to the bankruptcy trustee which were necessary for him to effectively file his tax_return and the trustee did not return the documents to petitioner until the spring of as a general matter the unavailability of information or records see supra note - - is not reasonable_cause for failure to timely file a tax_return see 92_tc_899 h56_tc_1324 affd without published opinion 496_f2d_876 5th cir a taxpayer 1s required to timely file a tax_return based on the best information available and thereafter to file an amended_return if necessary see hstate of vriniotis v commissioner 79_tc_298 nothing in the record suggests that petitioner applied for an extension of time to file his return petitioner did not establish that he made adequate efforts to gain access to necessary tax documents held by the bankruptcy trustee the evidence shows that the bankruptcy proceeding was dismissed in august of long before petitioner’s tax_return was due additionally petitioner maintained his business_expense records on computer files which were not under the control of the bankruptcy trustee indicating that he could have prepared a timely return with a reasonable degree of accuracy petitioner has presented no evidence showing that either acuson or siemens ultrasound submitted their form_w-2 wage and tax statement in an untimely manner which would prejudice petitioner’s ability to file his tax_return in light of the evidence before us we find that petitioner has not demonstrated that his failure to timely file his return was due to reasonable_cause or a lack of - - negligence accordingly we hold that petitioner is liable for the addition_to_tax under sec_6651 v accuracy-related_penalty sec_6662 imposes a penalty equal to percent of the portion of an underpayment_of_tax attributable to a taxpayer’s negligence disregard of rules or regulations or substantial_understatement_of_income_tax see sec_6662 b and negligence has been defined as the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 the term disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 and respondent’s determination that petitioner is negligent is presumptively correct and the burden is on petitioner to show a lack of negligence see hall v commissioner 729_f2d_632 9th cir affg t c memo 1982-dollar_figure the accuracy-related_penalty applies unless petitioner demonstrates that there was reasonable_cause for the underpayment and that he acted in good_faith with respect to the underpayment see sec_6664 '8see supra note - -- petitioner has established that he was involved in an active trade_or_business activity with respect to the claimed deductions petitioner provided detailed expense accounts records and credible testimony petitioner testified that he relied on his accountant to prepare his tax_return as petitioner had done in previous years reliance on an accountant to prepare tax returns is not sufficient by itself to establish reasonable_cause see 88_tc_654 the taxpayer must also show that he supplied the tax preparer with complete and accurate information sufficient to properly prepare the return that the incorrect return was the result of the tax preparer’s mistakes and that the taxpayer in good_faith relied on the advice of a competent tax preparer see 59_tc_473 while petitioner may have provided his accountant with detailed records the expenses listed in the records were not allowable as business deductions petitioner has not alleged that his accountant made any mistakes in preparing petitioner’s tax_return additionally petitioner’s insistence that he is still the owner of the rental equipment is troubling in light of the substantial evidence to the contrary based on the evidence in the record petitioner has failed to demonstrate -- - reasonable_cause or a lack of negligence accordingly we hold that petitioner is liable for the accuracy-related_penalty decision will be entered under rule
